PER CURIAM.
Appellant seeks review of an adverse summary final judgment entered in a slip-and-fall negligence case. Our review of the record satisfies us that genuine issues exist as to both the cause of appellant’s fall and whether a dangerous condition had existed for a sufficient period that appellee should have been aware of it. Accordingly, we reverse the summary judgment, and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED, with directions.
ERVIN, MINER and WEBSTER, JJ., concur.